DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received September 29, 2022 (the “Response”).  
In response to the Response, the previous (1) rejection of claims 1–20 on the ground of nonstatutory double patenting; and (2) rejection of claims 15–17, 19, and 20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–17 and 19–21 are currently pending.  

Claim Rejections – 35 U.S.C. § 102
Claims 1–5, 7–14, and 21 are rejected under 35 U.S.C. § 102 as being anticipated by Kang et al. (US 9,865,158 B2; filed Mar. 29, 2016).
Response to Arguments
	Applicant argues Kang fails to disclose
a method or apparatus comprising a processing system including at least one processor receiving a set of alarm features of a first alarm, generating, based on the set of alarm features of the first alarm, an alarm fingerprint of the first alarm, obtaining, for a set of historical alarms, a set of historical alarm information comprising, for each of the historical alarms in the set of historical alarms, a respective alarm fingerprint of the historical alarm and a respective alarm resolution action of the historical alarm, determining, based on the alarm fingerprint of the first alarm and the respective alarm fingerprints of the historical alarms, a set of similar historical alarms including one or more of the historical alarms, wherein the determining of the set of similar historical alarms comprises comparing the alarm fingerprint of the first alarm with the respective alarm fingerprints of the historical alarms, based on a similarity metric, to obtain a respective set of similarity values associated with the respective historical alarms, determining, based on one or more similarity values of respective one or more historical alarms in the set of similar historical alarms and respective one or more alarm resolution actions of the respective one or more historical alarms in the set of similar historical alarms, an alarm resolution action for the first alarm, and initiating, the alarm resolution action for the first alarm, as recited by independent claims 1 and 13

(hereinafter the “disputed limitation”).  Response 9–10.
	The Examiner is unpersuaded of error because merely reciting language of the claims and asserting the cited prior art references do not teach or suggest a claim limitation is insufficient.  See 37 C.F.R. § 1.111(b) (“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”); MPEP § 714.02 (“The requirements of 37 CFR 1.111(b)  must be complied with by pointing out the specific distinctions believed to render the claims patentable over the references in presenting arguments in support of new claims and amendments.”); id. § 2141 (“37 CFR 1.111(b) requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action.  The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references.”); see also 37 C.F.R. § 41.37(c)(1)(iv) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted [a previous version of] Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  Accordingly, Applicant’s argument fails to provide sufficient, persuasive argument or evidence regarding the specific deficiency of the Examiner’s findings.
	Next, Applicant assert “independent claims 1 and 13 are amended with support found in the Specification at least at paragraphs [0053]-[0054].”  Response 12.  Notably, Applicant asserts 
the claimed embodiments may select to block a device (e.g., an end user device identified as being malicious where the new alarm is a security alarm), reconfigure one or more network devices (e.g., establishing or terminating connections, allocate or deallocate resources, and the like), notify one or more entities (e.g., a customer, a user of an asset, an owner of an asset, and the like), and so forth. In addition, the alarm resolution action may be selected based upon the alarm resolution/alarm resolution actions of the similar alarms in the set of similar alarms. (See, e.g., Specification, para. [0052]-[0054]).

Id.  Applicant argues “[i]n contrast, the cited aspects of Kang simply involve determining whether an alarm is a true alarm or a false alarm, and notifying a user when the alarm is not false.  Accordingly, Kang remains deficient with respect to the features of the present independent claims 1 and 13.”  Id.
	The Examiner is unpersuaded of error.  Applicant’s argument is not commensurate with the scope of claims 1 and 13, which do not recite blocking a device, reconfiguring a device, or notifying an entity.  See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability).  Although claims are interpreted in light of the Specification, “limitations are not to be read into the claims from the [S]pecification.” In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993).
The Rejection
Regarding claim 1, Kang discloses a method (fig. 4) comprising:
receiving, by a processing system (fig. 8, item 700) including at least one processor (fig. 8, item 710), a set of alarm features (“Principal Component 1” and “Principal Component 2” of fig. 3; “x-axis of the graph illustrated in FIG. 1 may represent temperature of the machinery facility, and y-axis may represent pressure” at 6:13–15; “temperature and pressure values” at 8:26–27) of a first alarm (fig. 3, item 330);
generating, by the processing system based on the set of alarm features of the first alarm, an alarm fingerprint (the measured values of fig. 3, item 330) of the first alarm;
obtaining, by the processing system for a set of historical alarms (“past false alarm” and “past normal alarm” at 8:18–27), a set of historical alarm information comprising, for each of the historical alarms in the set of historical alarms, a respective alarm fingerprint (“measured values that were measured when a past false alarm was generated and measured values that were measured when a normal alarm was generated” at 8:18–21; the past measured values of fig. 3, items 310, 320) of the historical alarm and a respective alarm resolution action (fig. 2, items S260, S270; fig. 4, items S450, S460) of the historical alarm;
determining, by the processing system based on the alarm fingerprint of the first alarm and the respective alarm fingerprints of the historical alarms, a set of similar historical alarms (“if it is determined that the currently measured value 330 is statistically close to the first statistical pattern, it may be determined that the currently generated alarm is a false alarm.  In contrast, if it is determined that the currently measured value 330 is statistically close to the second statistical pattern, it may be determined that the currently generated alarm is a normal alarm” at 8:41–47; 8:32–40; for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar alarms” is true alarm item 320) including one or more of the historical alarms, wherein the determining of the set of similar historical alarms comprises comparing the alarm fingerprint of the first alarm with the respective alarm fingerprints of the historical alarms, based on a similarity metric (“first statistical pattern” and “second statistical pattern” at 8:32–47), to obtain a respective set of similarity values (“the statistical distance between the currently measured value and a first statistical pattern” and “the statistical distance between the currently measured value and a second statistical pattern” at 8:32–47) associated with the respective historical alarms;
determining, by the processing system based on one or more similarity values (the similarity values between the “temperature and pressure values measure when the past normal alarm was generated” at 8:26–27; the dashed line around fig. 3, item 310 excludes the temperature and pressure values measure when the past normal alarm was generated) of respective one or more historical alarms in the set of similar historical alarms (for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar alarms” is true alarm item 320) and respective one or more alarm resolution actions (fig. 4, item S450) of the respective one or more historical alarms in the set of similar historical alarms, an alarm resolution action (“That is, it is determined whether the currently generated alarm is a false alarm or a normal alarm by comparing the measured value measured when the alarm was generated with the measured value measured when the past false alarm was generated and the measured value measured when the normal alarm was generated.” at 9:37–42) for the first alarm; and
initiating, by the processing system, the alarm resolution action (“providing the generated alarm to a user if the non-similarity between the measure value and the pre-stored related values related to the past false alarm exceeds the predetermined threshold value” at 2:6–9; fig. 4, item S450) for the first alarm.
Regarding claim 2, Kang discloses wherein at least one of the alarm features (“Principal Component 1” and “Principal Component 2” of fig. 3; “x-axis of the graph illustrated in FIG. 1 may represent temperature of the machinery facility, and y-axis may represent pressure” at 6:13–15; “temperature and pressure values” at 8:26–27) of the set of alarm features of the first alarm is retrieved from the first alarm (fig. 3, item 330).
Regarding claim 3, Kang discloses wherein at least one of the alarm features of the set of alarm features of the first alarm is determined based on an investigation (fig. 4, item S410) of the first alarm.
Regarding claim 4, Kang discloses wherein, for at least one of the alarm fingerprints of at least one of the historical alarms, the respective similarity value associated with the respective historical alarm is based on a distance (“the statistical distance between the currently measured value and a first statistical pattern” and “the statistical distance between the currently measured value and a second statistical pattern” at 8:32–47) between the alarm fingerprint of the first alarm and the respective alarm fingerprint of the respective historical alarm.
Regarding claim 5, Kang discloses wherein the similarity metric comprises a distance-based metric (“the statistical distance between the currently measured value and a first statistical pattern” and “the statistical distance between the currently measured value and a second statistical pattern” at 8:32–47).
Regarding claim 7, Kang discloses wherein the set of similar historical alarms is determined based on a similarity threshold (“predetermined threshold value” at 6:28–42; “If the non-similarity between the measured value and the pre-stored normal state pattern is equal to or smaller than the predetermined threshold value, the pre-stored normal state pattern is updated using the measured data (S460)” at 9:15–18; fig. 4, item S460) associated with the similarity metric.
Regarding claim 8, Kang discloses wherein the similarity threshold is based on an analysis of at least a portion of the historical alarms (“pre-stored normal state pattern” at 9:16; “Here, the normal pattern means a pattern of the measured values that are measured when the target for monitoring is in a normal operation state.” at 7:5–7) in the set of historical alarms.
Regarding claim 9, Kang discloses wherein the determining of the set of similar historical alarms (“if it is determined that the currently measured value 330 is statistically close to the first statistical pattern, it may be determined that the currently generated alarm is a false alarm.  In contrast, if it is determined that the currently measured value 330 is statistically close to the second statistical pattern, it may be determined that the currently generated alarm is a normal alarm” at 8:41–47; 8:32–40) is based on, for at least one of the historical alarms, whether the alarm resolution of the respective historical alarm comprises an automated alarm resolution (fig. 4, item S450 is automated).
Regarding claim 10, Kang discloses wherein the determining of the alarm resolution of the first alarm comprises:
selecting, by the processing system from the set of similar historical alarms (for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar alarms” is true alarm item 320) based on the respective one or more similarity values of the respective one or more historical alarms in the set of similar historical alarms and the respective one or more alarm resolutions of the respective one or more historical alarms in the set of similar historical alarms, one of the similar historical alarms (true alarm item 320); and
determining, by the processing system based on the respective alarm resolution of the one of the similar historical alarms, the alarm resolution (“providing the generated alarm to a user if the non-similarity between the measure value and the pre-stored related values related to the past false alarm exceeds the predetermined threshold value” at 2:6–9; fig. 4, item S450) of the first alarm.
Regarding claim 11, Kang discloses wherein the one of the similar historical alarms comprises, from ones of the similar historical alarms (for example, true alarm item 320) in the set of similar historical alarms (for example, when the currently measured value 330 is statistically closer to true alarm item 320 than false alarm item 310, the “set of similar alarms” is true alarm item 320) for which the respective alarm resolution of the respective historical alarm comprises an automated alarm resolution (fig. 4, item S450 is automated), one of the historical alarms (for example, true alarm item 320) having a greatest similarity value.
Regarding claim 12, Kang discloses wherein the alarm resolution action comprises at least one of: a blocking of an end device, a configuration of a network device, or a sending of a notification (fig. 4, item S410) related to a device (fig. 8, item 700).
Regarding claim 13, Kang discloses an apparatus (fig. 8, item 800) comprising:
a processing system (fig. 8, item 710) including at least one processor; and a computer-readable medium (fig. 8, items 720, 730) storing instructions which, when executed by the processing system, cause the processing system to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 13.
Regarding claim 14, claim 2 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 2 are equally applicable to claim 14.
Regarding claim 21, Kang discloses wherein at least one of the alarm features of the set of alarm features (“Principal Component 1” and “Principal Component 2” of fig. 3; “x-axis of the graph illustrated in FIG. 1 may represent temperature of the machinery facility, and y-axis may represent pressure” at 6:13–15; “temperature and pressure values” at 8:26–27) of the first alarm (fig. 3, item 330) is determined based on an investigation (“detects abnormality through monitoring of a processing state” at 1:20–21; “a target for monitoring is a machinery facility” at 6:13) of the first alarm.

Claim Rejections – 35 U.S.C. § 103
Claim 6 is rejected under 35 U.S.C. § 103 as being obvious over Kang in view of Dutta et al. (US 2021/0006453 A1; filed Nov. 26, 2019).
Response to Arguments
	Applicant argues “Kang and Dutta, alone or in any permissible combination, fail to describe or suggest” the disputed limitation.  Response 13–14.  Notably, Applicant argues “Kang fails to describe or suggest” the disputed limitation.  Id. at 14.  Moreover, Applicant argues “Dutta fails to bridge the substantial gap left by Kang because the cited portions of Dutta also fail to describe or suggest” the disputed limitation.  Id. at 14–15.
The Examiner is unpersuaded of error because merely reciting language of the claims and asserting the cited prior art references do not teach or suggest a claim limitation is insufficient.  See 37 C.F.R. § 1.111(b); MPEP § 714.02; id. § 2141; see also 37 C.F.R. § 41.37(c)(1)(iv); In re Lovin, 652 F.3d at 1357.  Accordingly, Applicant’s argument fails to provide sufficient, persuasive argument or evidence regarding the specific deficiency of the Examiner’s findings.
The Rejection
Regarding claim 6, while Kang teaches the distance-based metric (“the statistical distance between the currently measured value and a first statistical pattern” and “the statistical distance between the currently measured value and a second statistical pattern” at 8:32–47), 
Kang does not teach wherein the distance-based metric comprises a jaccard similarity metric.
Dutta teaches a jaccard similarity metric (¶ 23).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kang’s distance-based metric to comprise a jaccard similarity metric as taught by Dutta to “provide improved responsiveness by reducing diagnostic time for identifying network issues, removal of non-significant alarms and duplicated alarms, and reduction in symptomatic alarm information in order to focus attention on root cause to determine a resolution.”  Dutta ¶ 14.

Allowable Subject Matter
Claims 15–17, 19, and 20 allowed.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449